Warner, Chief Justice.
This was a bill filed by the complainant against the defendant to enforce the collection of a policy of insurance on the life of Paul J. Bulger, the complainant’s husband, on the allegations contained therein. The defendant de*331murred to the bill, which was sustained, and the complainant excepted.
1. We find no error in sustaining the demurrer. It is not affirmatively shown by the complainant, .in her bill, that the dividends due by the defendant would have been sufficient to have kept the policy alive to the date of her husband’s death.
2. The reply to the allegation that the defendant’s agent in Savannah was dead is, that by the terms of the policy, the premiums were to be paid at the office of the company in the city of New York, unless otherwise expressly agreed in writing.
Let the judgment of the court below be affirmed.